DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This office action is responsive to the amendment received 1/7/2021.

In the response to the Non-Final Office Action 10/9/2020, the applicant states that claims 1-13 are pending in this application. By this amendment, claims 1, and 11-13 are amended.

Claims 1, and 11-13 are amended. In summary, claims 1-13 are pending in current application.

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 

 the plurality of pieces of the state information acquired by the receiver, a process of displaying a single representative icon representing a state of the apparatus” as recited in claim 1. The arguments have been fully considered but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
	Gallo discloses “displaying a single representative icon”. For example, in paragraph [0047], Gallo teaches facilitating display of the associated icons for sensors at each gate of an airport terminal. In paragraph [0054], Gallo teaches status information includes open, closed, in progress, canceled, and priority level. In Fig. 4, and paragraphs [0060-0061], Gallo teaches status icon and several icons are displayed on a graphical user interface.
Higuchi discloses “displaying a single representative icon”. For example, in paragraph [0006], Higuchi teaches a user selects the icon displayed on the portable electronic device. In paragraph [0128], Higuchi teaches the application icons 200 are displayed on the first display screen.
Shuey discloses "a display processor configured to perform, on the basis of the plurality of pieces of the state information acquired by the receiver, a process of displaying a single representative icon representing a state of the apparatus”. For example, in Fig. 3A and paragraph [0035], Shuey teaches a processor 305 and a display 310; in paragraph [0036], Shuey teaches the metering circuitry 304, processor 305, and display 310. In Fig. 1 and paragraph [0027], Shuey teaches a data collection server 206 includes a display as illustrated in Fig. 1; 
    PNG
    media_image1.png
    133
    116
    media_image1.png
    Greyscale
Shuey further teaches a display performs displaying;  Shuey further more teaches multiple meters icons and collector icons are displayed as illustrated in Fig. 1.  In Fig. 3A and paragraph [0035], Shuey teaches a display 310 for displaying information, i.e. including icon; Shuey further teaches displaying measured quantities and meter status of wireless meters; Shuey further more teaches meter status includes meter icon. In paragraph [0036], Shuey teaches display 310; Shuey further teaches this data is displayed by meters 114. In Fig. 3B and paragraph [0039], Shuey teaches a display 310' is for displaying meter data and status information; wireless communications circuitry; Shuey further teaches the meter 114 further comprises wireless communications circuitry 306' for transmitting and receiving data to/from other meters 114 or a collector 116. In paragraph [0110], Shuey teaches the endpoint meters transmit their meter data to the mobile device; Shuey further teaches mobile device 800 include a keyboard 824 and also a display for displaying meter data corresponding to the meter. In paragraph [0111], Shuey teaches the wake signal may cause the endpoint meters to transition into a ready state.

Claims 11-13 are not allowable due to the similar reasons as discussed above.

Claims 2-10 are not allowable due to the similar reasons as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes “displaying a representative icon” in paragraphs [0005-008], and [0027]. However, the specification does not describe the language “displaying a single representative icon”. Therefore, the new added term “single” is a new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey (US 20080219210 A1) in view of Gallo (US 20150339594), and further in view of Higuchi (US 20120192113 A1).
Regarding to claim 1 (Currently Amended), Shuey discloses a management device (Fig. 1; [0025]: a management system 110 includes a plurality of meters 114; [0026]: system 110 further includes collectors 116; Fig. 1; [0027]: the combination of a collector 116, the meters 114, and a data collection server is a device) comprising:
a receiver  (Fig. 1; [0027]: a collector 116 and a data collection server 206 are a receiver; general purpose computing system) configured to acquire, from a wireless terminal device having a plurality of contacts and connected to a single apparatus, a plurality of pieces of state information indicating a state of each contact ([0011]: they transmit their meter data to the mobile device in a transmit state; Fig. 1; [0025]: a plurality of meters 114 are contacts; meters 114 comprise circuitry for wirelessly transmitting data;  a plurality of meters 114 are connected single electricity apparatus , single water apparatus, or single gas apparatus; a plurality of meters 114 are also connected collector 116 and data collection server 206;  Fig. 1; [0026]: meters are wireless contacts; collectors 116 are operable to send data to and receive data from meters 114 via a wireless networks; Fig. 1; [0027]: the data collection server 206 acquires and stores the data for analysis and preparation of bills via a wireless network; Fig. 2; [0028]: the NMS 204 tracks changes in network; Fig. 3A; [0035]: Fig. 3A; [0035]: acquire meter status, i.e. state information); and
the plurality of pieces of the state information acquired by the receiver, a process of displaying a single representative icon representing a state of the apparatus (Fig. 1; [0027]: a data collection server 206 includes a display as illustrated in Fig. 1; a display performs displaying; multiple meters icons and collector icons are displayed as illustrated in Fig. 1; Fig. 3A; [0035]: a display 310 for displaying information, i.e. including icon; display measured quantities and meter status of wireless meters; meter status includes meter icon; Fig. 3B; [0039]: a display 310' is for displaying meter data and status information; wireless communications circuitry), wherein
a plurality of states of the contact include "closed" ([0011]: the sleep state is a lower power state in which the endpoint meters' transceivers may be powered off or inactive; [0102]: while in the sleep state, an endpoint meter's power is conserved by powering down or inactivating its transceiver, i.e. closed), and
the display processor sets a display mode (Fig. 3A; [0035]: a processor 305 and a display 310; a display 310 is for displaying information; display measured quantities and meter status; [0036]: the metering circuitry 304, processor 305, and display 310).
Shuey fails to explicitly disclose: 
sets a display mode of the representative icon in accordance with a priority of the state of the contact.
In same field of endeavor, Gallo teaches:
a single representative icon ([0047]: facilitate display of the associated icons for sensors at each gate of an airport terminal);
sets a display mode of the representative icon in accordance with a priority of the state of the contact ([0030]: mobile sensors are displayed via a graphical user interface; [0031]: display a graphical user interface for monitoring and managing sensors 110-114; [0032]: a visual map-based display depicting sensors is displayed with the sensors color coded according to the sensors' readings and certain events; green is associated with a normal reading from the sensor; orange is associated with a potential hazard sensor reading; red is associated with a hazard alert sensor reading; [0047]: facilitate display of the associated icons for sensors at each gate of an airport terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuey to include displaying a single representative icon; sets a display mode of the representative icon in accordance with a priority of the state of the contact as taught by Gallo. The motivation for doing so would have been to associate green with a normal reading from the sensor; to associate red with a hazard alert sensor reading; to display the associated icons for sensors at each gate of an airport terminal as taught by Gallo in paragraphs [0032] and [0047].
	Shuey in view of Gallo fails to explicitly disclose a priority. 
	In same filed of endeavor, Higuchi teaches:
	displaying a single representative icon (0128]: the application icons 200 are displayed on the first display screen);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuey in view of Gallo to include displaying a single representative icon; sets a display mode of the representative icon in accordance with a priority of the state of the contact as taught by Higuchi. The motivation for doing so would have been to display the application icons 200 based on the display priorities of the application icons as taught by Higuchi in paragraph [0128].

Regarding to claim 2 (Currently Amended), Shuey in view of Gallo and Higuchi discloses the management device according to claim 1, wherein 
each contact is provided with a level (Shuey; [0041]: the level one meters 114a and level two meters 114b; [0045]: collector 116 transmits a flood broadcast to all first level meters 114a; the first level meters 114a retransmits the broadcast message to second level meters 114b; [0048]: lower priority), and
Shuey in view of Gallo and Higuchi further discloses
a level is a priority (Higuchi; [0128]: the display priorities);
the display processor sets the display mode of the representative icon in accordance with the priority of the state of the contact and the priority of the contact (Higuchi; [0128]: the application icons 200 are displayed on the first display screen 4a based on the display priorities 
Shuey in view of Gallo and Higuchi further more discloses
the display processor sets the display mode of the representative icon in accordance with the priority of the state of the contact and the priority of the contact (Gallo; [0032]: a visual map-based display depicting sensors is displayed with the sensors color coded according to the sensors' readings and certain events; green is associated with a normal reading from the sensor; orange is associated with a potential hazard sensor reading; red is associated with a hazard alert sensor reading; [0047]: facilitate display of the associated icons for sensors at each gate of an airport terminal).

Regarding to claim 3 (Currently Amended), Shuey in view of Gallo and Higuchi discloses the management device according to claim 1 wherein
the display processor performs a process of displaying, together with the representative icon, a contact icon in a mode indicating the state of each contact (Gallo; [0032]: a visual map-based display depicting sensors is displayed with the sensors color coded according to the sensors' readings and certain events; green is associated with a normal reading from the sensor; orange is associated with a potential hazard sensor reading; red is associated with a hazard alert sensor reading; [0047]: facilitate display of the associated icons for sensors at each gate of an airport terminal).


the display processor sets a color of the representative icon in accordance with the priority of the state of the contact (Gallo; [0032]: certain events with priority include normal, a potential hazard, and a hazard alert; a visual map-based display depicting sensors is displayed with the sensors color coded according to the sensors' readings and certain events; green is associated with a normal reading from the sensor; orange is associated with a potential hazard sensor reading; red is associated with a hazard alert sensor reading; [0047]: facilitate display of the associated icons for sensors at each gate of an airport terminal).
Shuey in view of Gallo and Higuchi further discloses priority (Higuchi; [0128]: the display priorities).

Regarding to claim 5 (Currently Amended), Shuey in view of Gallo and Higuchi discloses the management device according to claim 3, wherein
the display processor performs the process of displaying the contact icon (Gallo; [0032]: a visual map-based display depicting sensors is displayed with the sensors color coded according to the sensors' readings and certain events; green is associated with a normal reading from the sensor; orange is associated with a potential hazard sensor reading; red is associated with a hazard alert sensor reading; [0047]: facilitate display of the associated icons for sensors at each gate of an airport terminal);
display a representative icon when a predetermined operation has been performed on the representative icon (Higuchi; Fig. 6; [0055]: when the home key 16a of the first operation 

Regarding to claim 6 (Currently Amended), Shuey in view of Gallo and Higuchi discloses the management device according to claim 1, further comprising
an output controller (Fig. 3A; [0035]: a processor 305; Fig. 3B; [0039]: a processor 305') configured to perform, on the basis of the state information acquired by the receiver, an output control of controlling an output content of an output device associated with a corresponding one of the wireless terminal devices (Shuey; Fig. 3A; [0035]: a processor 305 that controls the overall operation of the metering functions of the collector 116; Fig. 3B; [0039]: a processor 305' that controls the overall functions of the meter, a display 310' for displaying meter data and status information, and a memory 312' for storing data and program instructions;  [0045]: collector 116 transmits a flood broadcast to all first level meters 114a; the first level meters 114a retransmits the broadcast message to second level meters 114b; [0048]: lower priority);
Shuey in view of Gallo and Higuchi further discloses perform, on the basis of the state information acquired by the receiver, an output control of controlling an output content of an output device associated with a corresponding one of the wireless terminal devices (Gallo; [0032]: a visual map-based display depicting sensors is displayed with the sensors color coded according to the sensors' readings and certain events; green is associated with a normal reading from the sensor; orange is associated with a potential hazard sensor reading; red is associated 

Regarding to claim 7 (Original), Shuey in view of Gallo and Higuchi discloses the management device according to claim 6, wherein
the output device is associated with a plurality of the wireless terminal devices (Shuey; Fig. 1; [0027]: a data collection server 206 includes a display as illustrated in Fig. 1; multiple meters icons and collector icons are displayed as illustrated in Fig. 1; Fig. 3A; [0035]: a display 310 for displaying information; display measured quantities and meter status; meter status includes meter icon; Fig. 3B; [0039]: a display 310' is for displaying meter data and status information; wireless communications circuitry), and
on the basis of corresponding pieces of the state information, the output controller performs the output control in accordance with a state having a highest priority among the states of the contacts of each of the plurality of wireless terminal devices (Shuey; Fig. 3A; [0035]: a processor 305 that controls the overall operation of the metering functions of the collector 116; Fig. 3B; [0039]: a processor 305' that controls the overall functions of the meter, a display 310' for displaying meter data and status information, and a memory 312' for storing data and program instructions; [0041]: the level one meters 114a and level two meters 114b; [0045]: collector 116 transmits a flood broadcast to all first level meters 114a; the first level meters 114a retransmits the broadcast message to second level meters 114b; [0048]: lower priority).


Regarding to claim 8 (Original), Shuey in view of Gallo and Higuchi discloses the management device according to claim 6, wherein
the output device is associated with a plurality of the wireless terminal devices (Shuey; Shuey; Fig. 1; [0027]: a data collection server 206 includes a display as illustrated in Fig. 1; multiple meters icons and collector icons are displayed as illustrated in Fig. 1; Fig. 3A; [0035]: a display 310 for displaying information; display measured quantities and meter status; meter status includes meter icon; Fig. 3B; [0039]: a display 310' is for displaying meter data and status information; wireless communications circuitry), and
the output controller performs the output control in accordance with priorities provided to corresponding ones of the wireless terminal devices (Shuey; Fig. 3A; [0035]: a processor 305 that controls the overall operation of the metering functions of the collector 116; Fig. 3B; [0039]: a processor 305' that controls the overall functions of the meter, a display 310' for displaying meter data and status information, and a memory 312' for storing data and program instructions; [0041]: the level one meters 114a and level two meters 114b; [0045]: collector 116 transmits a flood broadcast to all first level meters 114a; the first level meters 114a retransmits the broadcast message to second level meters 114b; [0048]: lower priority).


Regarding to claim 9 (Original), Shuey in view of Gallo and Higuchi discloses the management device according to claim 6, wherein
the output device is associated with a plurality of the wireless terminal devices (Shuey; Fig. 1; [0027]: a data collection server 206 includes a display as illustrated in Fig. 1; multiple meters icons and collector icons are displayed as illustrated in Fig. 1; Fig. 3A; [0035]: a display 310 for displaying information; display measured quantities and meter status; meter status includes meter icon; Fig. 3B; [0039]: a display 310' is for displaying meter data and status information; wireless communications circuitry), and
the output controller performs the output control in accordance with priorities provided to the respective contacts of corresponding ones of the wireless terminal devices (Shuey; Fig. 3A; [0035]: a processor 305 that controls the overall operation of the metering functions of the collector 116; Fig. 3B; [0039]: a processor 305' that controls the overall functions of the meter, a display 310' for displaying meter data and status information, and a memory 312' for storing data and program instructions; [0041]: the level one meters 114a and level two meters 114b; [0045]: collector 116 transmits a flood broadcast to all first level meters 114a; the first level 
Shuey in view of Gallo and Higuchi further discloses the output controller performs the output control in accordance with priorities (Higuchi; [0128]: the application icons 200 are displayed on the first display screen 4a based on the display priorities of the application icons 200; [0129]: eight application icons 200 are displayed in descending order of the display priority; [0130]).

Regarding to claim 10 (Original), Shuey in view of Gallo and Higuchi discloses the management device according to claim 6, wherein
the output device is associated with a plurality of the wireless terminal devices (Shuey; Fig. 1; [0027]: a data collection server 206 includes a display as illustrated in Fig. 1; multiple meters icons and collector icons are displayed as illustrated in Fig. 1; Fig. 3A; [0035]: a display 310 for displaying information; display measured quantities and meter status; meter status includes meter icon; Fig. 3B; [0039]: a display 310' is for displaying meter data and status information; wireless communications circuitry), and
the output controller performs the output control on the basis of the state information of a wireless terminal device designated in advance among corresponding ones of the wireless terminal devices (Shuey; [0102]: during the wake state, the endpoint meter does not receive a valid wake signal; [0103-0104])
Shuey in view of Gallo and Higuchi further discloses the output controller performs the output control on the basis of the state information of a wireless terminal device designated in 

Regarding to claim 11 (Currently Amended), Shuey discloses a management system (Fig. 1; [0025]: a management system 110 includes a plurality of meters 114; [0026]: system 110 further includes collectors 116; Fig. 1; [0027]: the combination of a collector 116, the meters 114, and a data collection server is a device) comprising:
a wireless terminal device each having a plurality of contacts and connected to a single apparatus, and being configured to transmit a plurality of pieces of state information indicating a state of each contact ([0011]: they transmit their meter data to the mobile device in a transmit state; Fig. 1; [0025]: a plurality of meters 114 are contacts; meters 114 comprise circuitry for wirelessly transmitting data;  a plurality of meters 114 are connected single electricity apparatus , single water apparatus, or single gas apparatus; a plurality of meters 114 are also connected collector 116 and data collection server 206; Fig. 1; [0026]: meters are wireless contacts; collectors 116 are operable to send data to and receive data from meters 114 via a wireless networks; Fig. 1; [0027]: the data collection server 206 acquires and stores the data for analysis and preparation of bills via a wireless network; Fig. 2; [0028]: the NMS 204 
a management device configured to receive the plurality of pieces of the state information transmitted from the wireless terminal device, and to perform, on the basis of the received plurality of pieces of the state information, a process of displaying a single representative icon representing a state of the apparatus (Fig. 1; [0027]: a data collection server 206 includes a display as illustrated in Fig. 1; a display performs displaying; multiple meters icons and collector icons are displayed as illustrated in Fig. 1; Fig. 3A; [0035]: a display 310 for displaying information, i.e. including icon; display measured quantities and meter status of wireless meters; meter status includes meter icon; Fig. 3B; [0039]: a display 310' is for displaying meter data and status information; wireless communications circuitry), wherein
a plurality of states of the contact include "closed" ([0011]: the sleep state is a lower power state in which the endpoint meters' transceivers may be powered off or inactive; [0102]: while in the sleep state, an endpoint meter's power is conserved by powering down or inactivating its transceiver, i.e. closed), and
the management device (Fig. 3A; [0035]: a processor 305 and a display 310; a display 310 is for displaying information; display measured quantities and meter status; [0036]: the metering circuitry 304, processor 305, and display 310).
Shuey fails to explicitly disclose: 
sets a display mode of the representative icon in accordance with a priority of the state of the contact.
In same field of endeavor, Gallo teaches:

sets a display mode of the representative icon in accordance with a priority of the state of the contact ([0030]: mobile sensors are displayed via a graphical user interface; [0031]: display a graphical user interface for monitoring and managing sensors 110-114; [0032]: a visual map-based display depicting sensors is displayed with the sensors color coded according to the sensors' readings and certain events; green is associated with a normal reading from the sensor; orange is associated with a potential hazard sensor reading; red is associated with a hazard alert sensor reading; [0047]: facilitate display of the associated icons for sensors at each gate of an airport terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuey to include displaying a representative icon; sets a display mode of the representative icon in accordance with a priority of the state of the contact as taught by Gallo. The motivation for doing so would have been to associate green with a normal reading from the sensor; to associate red with a hazard alert sensor reading; to display the associated icons for sensors at each gate of an airport terminal as taught by Gallo in paragraphs [0032] and [0047].
	Shuey in view of Gallo fails to explicitly disclose a priority. 
	In same filed of endeavor, Higuchi teaches:
	displaying a representative icon (0128]: the application icons 200 are displayed on the first display screen);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuey in view of Gallo to include displaying a representative icon; sets a display mode of the representative icon in accordance with a priority of the state of the contact as taught by Higuchi. The motivation for doing so would have been to display the application icons 200 based on the display priorities of the application icons as taught by Higuchi in paragraph [0128].

Regarding to claim 12 (Currently Amended), Shuey discloses a management method to be performed in a management device (Fig. 1; [0025]: a management system 110 includes a plurality of meters 114; [0026]: system 110 further includes collectors 116; Fig. 1; [0027]: the combination of a collector 116, the meters 114, and a data collection server is a device),
the management method comprising the steps of:
acquiring, from a wireless terminal device having a plurality of contacts and connected to a single apparatus, a plurality of pieces of state information indicating a state of each contact ([0011]: they transmit their meter data to the mobile device in a transmit state; Fig. 1; [0025]: a plurality of meters 114 are contacts; meters 114 comprise circuitry for wirelessly transmitting data;  a plurality of meters 114 are connected single electricity apparatus , single water apparatus, or single gas apparatus; a plurality of meters 114 are also connected collector 116 
performing, on the basis of the acquired plurality of pieces of the state information, a process of displaying a single representative icon representing a state of the apparatus (Fig. 1; [0027]: a data collection server 206 includes a display as illustrated in Fig. 1; a display performs displaying; multiple meters icons and collector icons are displayed as illustrated in Fig. 1; Fig. 3A; [0035]: a display 310 for displaying information, i.e. including icon; display measured quantities and meter status of wireless meters; meter status includes meter icon; Fig. 3B; [0039]: a display 310' is for displaying meter data and status information; wireless communications circuitry), wherein
a plurality of states of the contact include "closed" ([0011]: the sleep state is a lower power state in which the endpoint meters' transceivers may be powered off or inactive; [0102]: while in the sleep state, an endpoint meter's power is conserved by powering down or inactivating its transceiver, i.e. closed), and
Shuey fails to explicitly disclose:
in the step of performing the process of displaying the representative icon, a display mode of the representative icon is set in accordance with a priority of the state of the contact.
In same field of endeavor, Gallo teaches:

in the step of performing the process of displaying the representative icon, a display mode of the representative icon is set in accordance with a priority of the state of the contact ( [0030]: mobile sensors are displayed via a graphical user interface; [0031]: display a graphical user interface for monitoring and managing sensors 110-114; [0032]: a visual map-based display depicting sensors is displayed with the sensors color coded according to the sensors' readings and certain events; green is associated with a normal reading from the sensor; orange is associated with a potential hazard sensor reading; red is associated with a hazard alert sensor reading; [0047]: facilitate display of the associated icons for sensors at each gate of an airport terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuey to include displaying a representative icon; in the step of performing the process of displaying the representative icon, a display mode of the representative icon is set in accordance with a priority of the state of the contact as taught by Gallo. The motivation for doing so would have been to associate green with a normal reading from the sensor; to associate red with a hazard alert sensor reading; to display the associated icons for sensors at each gate of an airport terminal as taught by Gallo in paragraphs [0032] and [0047].
Shuey in view of Gallo fails to explicitly disclose a priority. 
In same filed of endeavor, Higuchi teaches:

in the step of performing the process of displaying the representative icon, a display mode of the representative icon is set in accordance with a priority of the state of the contact ([0128]: the application icons 200 are displayed on the first display screen 4a based on the display priorities of the application icons 200; [0129]: eight application icons 200 are displayed in descending order of the display priority; [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuey in view of Gallo to include displaying a representative icon; in the step of performing the process of displaying the representative icon, a display mode of the representative icon is set in accordance with a priority of the state of the contact as taught by Higuchi. The motivation for doing so would have been to display the application icons 200 based on the display priorities of the application icons as taught by Higuchi in paragraph [0128].

Regarding to claim 13 (Currently Amended), Shuey discloses a non-transitory computer readable storage medium storing a management program to be used in a management device, the management program causing a computer to function as (Fig. 1; [0025]: a management system 110 includes a plurality of meters 114; [0026]: system 110 further includes collectors 116; Fig. 1; [0027]: the combination of a collector 116, the meters 114, and a data collection server is a device; Fig 3A; [0036]: the metering circuitry 304, processor 305, display 310 and memory 312; Fig. 3B; [0039]: a processor 305' that controls the overall functions of the meter, a 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 13.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616